UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-8144


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

WALTER WOODEN,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02151-BO)


Submitted:   July 19, 2013                 Decided:     November 18, 2013


Before TRAXLER,    Chief   Judge,   and    MOTZ   and   KEENAN,   Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Michael G. James,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Walter    Wooden      appeals       the     district    court’s    order

committing him as a “sexually dangerous person” pursuant to 18

U.S.C.   §   4248(a)     (2006).      We       vacate    and    remand   for   further

proceedings.

             In   July     2010,      the        Government       initiated     civil

commitment proceedings against Wooden by certifying him as a

“sexually dangerous person.”             After a bench trial, the district

court    determined    that     Wooden      was    not    a    “sexually   dangerous

person,” dismissed the case, and ordered Wooden released.                           On

appeal, we reversed the district court’s judgment and remanded

for reconsideration.          United States v. Wooden, 693 F.3d 440,

462-63 (4th Cir. 2012).            We reversed as clearly erroneous the

district court’s determinations that Wooden did not suffer from

pedophilia and that Wooden would not have serious difficulty

refraining from re-offending if released.                      Id. at 456, 462.     We

remanded with instructions that,

     [o]n remand, the district court shall reconsider, on
     the basis of the existing record and in light of the
     questions about the district court’s original analysis
     and the concerns about the existing evidence raised in
     this opinion, whether Wooden is a sexually dangerous
     person within the meaning of the Act.

Id. at 463.

             In December 2012, the district court entered an order

civilly committing Wooden as a “sexually dangerous person.”                        The


                                           2
district court stated that “the law of the case in this matter

prescribes that on those issues previously found in favor of Mr.

Wooden    and    against      the    [G]overnment,        the   [G]overnment      now

prevails.”      (J.A. 353).     Further, the district court held,

       [t]herefore, having carefully considered and now
       following the court of appeals’ thorough examination
       of the evidence and its conclusions based thereon, the
       Court holds that Mr. Wooden does currently suffer from
       a serious mental disorder, namely pedophilia, and
       finds that he will have serious difficulty refraining
       from sexually violent conduct or child molestation if
       released.    Accordingly, . . . Wooden[] is hereby
       committed . . . .

(J.A. 354).       Wooden appeals, asserting that the district court

misinterpreted our mandate as compelling it to commit Wooden

without reevaluating the evidence.

            “We review de novo the district court’s interpretation

of [our] mandate.”         United States v. Pileggi, 703 F.3d 675, 679

(4th Cir. 2013) (internal quotation marks omitted).                     “The law of

the case doctrine posits that when a court decides upon a rule

of law, that decision should continue to govern the same issues

in subsequent stages in the same case.”                     L.J. v. Wilbon, 633
F.3d 297,    308   (4th    Cir.    2011)       (internal       quotation    marks

omitted).       The mandate rule, “a specific application of the law

of the case doctrine, . . . compels compliance on remand with

the dictates of a superior court.”                     Pileggi, 703 F.3d at 679.

Accordingly,       “‘[w]hen         this       court     remands      for      further

proceedings, a district court must . . . implement both the

                                           3
letter and spirit of the . . . mandate, taking into account

[our] opinion and the circumstances it embraces.’”                         Id. (quoting

United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993)).

              In reversing the district court’s original judgment,

we found the district court’s determination that Wooden was not

a pedophile to be clearly erroneous, Wooden, 693 F.3d at 456.

As    to    the   serious-difficulty          prong,      we    likewise       found     the

district court’s factual determination to be clearly erroneous,

id. at 462.        These conclusions, however, reflected our view of

the    evidence    that      was    presented       at    trial    and    the    district

court’s distillation of that evidence and its explanation of how

it arrived at its factual findings, and we repeatedly emphasized

the district court’s failure to properly account for conflicting

and contrary evidence.              See, e.g., id. at 453 (“The district

court . . . did not account for this evidence when considering

whether Wooden was a pedophile.”); id. at 457-58 (observing that

district court made factual finding about Wooden’s volitional

impairment “without explaining how it had resolved its earlier

questions or even acknowledging the existence of those earlier

questions”);      id.   at    459    (“The       district      court    also    failed    to

consider Wooden’s own testimony when determining whether Wooden

would have serious difficulty refraining from re-offense.”); id.

at    460   (“Because     the      district       court   did     not    consider      this

critical evidence or the other evidence showing the intensity

                                             4
and   persistence       of    Wooden’s       child-focused        sexual      fantasies,

thoughts, and urges, the court’s account of the evidence is not

‘plausible      in    light   of    the   record       viewed    in   its    entirety.’”

(quoting Anderson v. Bessemer City, 470 U.S. 564, 574 (1985))).

            Although we expressed doubt about whether the record

could    support      the   result    reached      by    the    district     court,     see

Wooden, 693 F.3d at 462 (“[I]t appears to us that the weight of

the evidence in the record indicates that Wooden’s pedophilia

would cause him to have serious difficulty refraining from re-

offense if released.” (emphasis added)), we nonetheless remanded

for     reconsideration       “in    light        of    the    questions      about     the

district court’s original analysis and the concerns about the

existing evidence raised in this opinion,” id. at 463.                            Because

the opinion remanded for reconsideration rather than directed

the     entry    of     judgment       for       the    government,         our   mandate

contemplated the possibility that a proper distillation of all

the evidence, including a full accounting of all contradictory

and   conflicting       evidence,      could      perhaps      support   the      district

court’s original findings.

            Therefore,         contrary           to     the      district        court’s

conclusion, our mandate thus did not require the district court

on remand to find Wooden to be sexually dangerous.                           Because the

district court misapprehended the scope of his authority, we

hereby vacate         the   district      court’s      order    and   remand      for   the

                                             5
district court to reconsider the question of Wooden’s sexual

dangerousness   in    accordance    with   the   guidance   given   in   this

opinion   and   our   original     opinion.      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      VACATED AND REMANDED




                                      6